Citation Nr: 1812634	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-18 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

A February 2016 Board decision denied the claim.  A March 2017 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) vacated that portion of the Board decision that denied service connection for a left foot disability and remanded the matter to the Board.  

In September 2017, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from September 1980 to September 1983.  He claims that he has a left foot disability due to his active service.  He testified at the Board hearing that he injured his left foot playing basketball in service.  He wrote in November 2011 correspondence, however, that he injured his left foot in service when he slipped and fell down stairs and allegedly fractured his left foot and was casted at Womack Hospital.

Most recently, in September 2017, the Board remanded the claim for further development.  A detailed history, including relevant service treatment records, is provided therein.  The Board directed, among other things, that the AOJ afford the Veteran a new VA examination, which was subsequently performed in October 2017.  The Board acknowledges that subsequently, in January 2018, the AOJ associated with the claims file several CAPRI records dated from 2012 to 2018, and the Board acknowledges that the Veteran's representative alleged in its brief that these records include treatment for the claimed left foot disability.  A careful review of those records, however, shows they include no record of complaint or care for the Veteran's left foot.  Rather, they only include copies of the VA examination reports previously associated with the claims file at the time the October 2017 VA examination was performed, and a copy of the May 2012 x-ray that was taken in connection with the May 2012 VA examination which was likewise previously of record as it was incorporated into the May 2012 VA examination report.

The September 2017 Board remand also directed that the AOJ associate with the claims file any outstanding inpatient treatment records from the Womack Hospital, as the Veteran has alleged he was treated there for a left foot fracture after a slip and fall in service.  See Correspondence, November 2011.  Subsequently, in September 2017, the AOJ made a request via PIES for the records, but no response is documented in the claims file.  The Board emphasizes that there are presently no inpatient clinical records from Womack Hospital associated with the claims file.

VA regulations provide that "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency. These records include . . . service medical records. . . VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them."  38 C.F.R. § 3.159(c)(2) (2017) (Emphasis added).

In light of the fact that the Veteran has identified treatment in service at Womack Hospital, and no response was ever received to the PIES requests for the records, the Board finds that this matter should be remanded so that the RO may make further reasonable efforts to obtain the identified inpatient records.  The RO should attempt to procure and document a response to the request.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Make further reasonable attempts to associate with the claims file copies of any outstanding inpatient treatment from the Womack Hospital relating to the Veteran's alleged left foot injury.  Documentation of a response to the requests should be sought.  See 38 C.F.R. § 3.159(c)(2).

If the records are ultimately found to be unavailable after all reasonable administrative efforts have been exhausted, a notice should be sent to the Veteran explaining that the records are found to be unavailable, and explaining the reasonable administrative efforts that were made to obtain the records.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

